272 F.2d 944
Floyd BRUCE, Appellant,v.UNITED STATES of America, Appellee.
No. 13952.
United States Court of Appeals Sixth Circuit.
December 17, 1959.

Appeal from the United States District Court for the Western District of Kentucky, Bowling Green; Mac Swinford, Judge.
William B. Jones, U. S. Atty., Louisville, Ky., for appellee.
Before McALLISTER, Chief Judge, and MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on appeal from denial of a motion to vacate sentence and to correct judgment, and the Court being duly advised:


2
Now therefore, it is ordered, adjudged and decreed that the order of the District Court be, and is hereby affirmed. Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306; Gore v. United States, 357 U.S. 386, 78 S.Ct. 1280, 2 L. Ed.2d 1405; Woody v. United States, 6 Cir., 258 F.2d 535, affirmed by an equally divided court in 359 U.S. 118, 79 S.Ct. 721, 3 L.Ed.2d 673.